Case: 17-60705      Document: 00514642514         Page: 1    Date Filed: 09/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-60705                               FILED
                                  Summary Calendar                     September 14, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
LONGRU WEI; YIBIAO LIAO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 260 360
                               BIA No. A201 260 361


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Longru Wei and Yibiao Liao, natives and citizens of China, petition this
court for review of the decision of the Board of Immigration Appeals (BIA)
denying their motion to reopen their removal proceedings. After the BIA
denied Wei’s applications for relief, which listed her son, Yibiao, as a derivative
applicant, Wei filed a motion to reopen claiming that two of her previous



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60705     Document: 00514642514     Page: 2   Date Filed: 09/14/2018


                                  No. 17-60705

lawyers had rendered ineffective assistance. The BIA denied Wei’s motion to
reopen after holding that she failed to establish that she suffered ineffective
assistance of counsel or that she was substantially prejudiced as a result of her
attorneys’ ineffective assistance.
      Motions to reopen removal proceedings are disfavored, and the moving
party must bear a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d 547,
549 (5th Cir. 2006). We review an immigration court’s denial of a motion to
reopen removal proceedings “under a highly deferential abuse-of-discretion
standard.” Lugo-Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016) (internal
quotation marks and citation omitted). Under that standard, we will uphold
the decision “so long as it is not capricious, racially invidious, utterly without
foundation in the evidence, or otherwise so aberrational that it is arbitrary
rather than the result of any perceptible rational approach.” Mai v. Gonzales,
473 F.3d 162, 164 (5th Cir. 2006) (internal quotation marks and citation
omitted).
      Before us, Wei contends that (1) the BIA’s findings were not supported
by the record or its previous findings; (2) the BIA could have taken
administrative notice of Congressional reports she submitted in support of her
motion to reopen to show the available evidence that her second counsel should
have submitted to support her asylum claims; (3) the BIA erred in its
conclusory rejection of her claim that her second counsel failed to develop the
record; and (4) the BIA erred by failing to recognize that she was substantially
prejudiced by her third counsel’s failure to file a motion to reopen based on
Matter of Lozada, 19 I. & N. Dec. 637 (B.I.A. 1988). To the extent that Wei
challenges the adequacy of the BIA’s reasoning, we find the BIA’s explanations
sufficient.   See Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002).        Our




                                        2
    Case: 17-60705   Document: 00514642514    Page: 3   Date Filed: 09/14/2018


                               No. 17-60705

examination of the record and the BIA’s decision does not reveal any abuse of
discretion.
      The petition for review is DENIED.




                                     3